       Case: 3:20-cv-00249-wmc Document #: 185 Filed: 04/03/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 DEMOCRATIC NATIONAL COMMITTEE
 and DEMOCRATIC PARTY OF
 WISCONSIN,
                          Plaintiffs,
                                                        Case No. 3:20-cv-249-wmc
        v.
 Marge BOSTELMANN, et al.,
                                        Defendants,
 REPUBLICAN NATIONAL COMMITTEE
 and REPUBLICAN PARTY OF WISCONSIN,
                      Intervenor-Defendants.
 Sylvia GEAR, et al.,
                                          Plaintiffs,
                                                        Case No. 3:20-cv-278-wmc
        v.

 Dean KNUDSON, et al.,
                                        Defendants,
 REPUBLICAN NATIONAL COMMITTEE
 and REPUBLICAN PARTY OF WISCONSIN,
                      Intervenor-Defendants.
 Reverend Greg LEWIS, et al.,
                                          Plaintiffs,
                                                        Case No. 3:20-cv-284-wmc
        v.
 Dean KNUDSON, et al.,
                                        Defendants,
 REPUBLICAN NATIONAL COMMITTEE
 and REPUBLICAN PARTY OF WISCONSIN,
                      Intervenor-Defendants.


                             EMERGENCY NOTICE OF APPEAL
       Intervenor-Defendants, Republican National Committee and Republican Party of Wisconsin,

hereby appeal—on an emergency basis—this Court’s orders from April 3, 2020 in these three

consolidated cases, granting Defendants’ motion for clarification and entering an amended preliminary

injunction. Intervenor-Defendants file this notice of appeal as a protective measure for their earlier




                                                    1
       Case: 3:20-cv-00249-wmc Document #: 185 Filed: 04/03/20 Page 2 of 2



notice of appeal. Like that prior notice of appeal, Intervenor-Defendants respectfully ask the Court to

expedite the processing of this notice of appeal.

        Dated: April 3, 2020                            Respectfully submitted,

                                                         /s/ Patrick Strawbridge T
        Jeffrey M. Harris                               Patrick Strawbridge
        Cameron T. Norris                               CONSOVOY MCCARTHY PLLC
        Alexa R. Baltes                                 Ten Post Office Square
        CONSOVOY MCCARTHY PLLC                          8th Floor South PMB #706
        1600 Wilson Blvd., Ste. 700                     Boston, MA 02109
        Arlington, VA 22209                             (617) 227-0548
                                                        patrick@consovoymccarthy.com




                                                    2
